DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on May 17, 2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

Response to Amendment
Concerning the “Claim Objections” section on page 10 of the Applicant’s Response filed on May 17, 2021, the amendment to claims 11, 14, and 17 to address the informalities have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Drawing Objections and Claim Rejections under 35 U.S.C. §112(b) with respect to Claim 9” section on pages 8-10 of the Applicant’s Response filed on May 17, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first argues that the 
Concerning the “Claim Rejections - 35 U.S.C. §102(a)(1)” section, with regards to the arguments against the rejection of independent claim 1 on pages 10-11 of the Applicant’s Response filed on May 17, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Sniffin reference does not teach the added limitation of “wherein the needle is configured to be actuated by the firing drive and guided by the needle track through a plurality of firing strokes”, arguing that the needle track is merely used to initially deploy the needle into the jaws.  However, the examiner argues that upon reuse of the instrument, the needle may be placed back into the needle track and may be deployed into the jaws for another needle stroke, thus defining each initial deployment of the needle into the jaws upon each reuse of the instrument as a plurality of firing strokes.  Furthermore, given the construction of the claims, the phrase “guided by the needle track through a plurality of firing strokes” by the needle track through a plurality of needle strokes”.  Therefore, the rejection of claim 1 and its dependent claims under 35 U.S.C. §102(a)(1) stand.
Concerning the “Claim Rejections - 35 U.S.C. §102(a)(1)” section, with regards to the arguments against the rejection of independent claims 9 and 17 on pages 11-13 of the Applicant’s Response filed on May 17, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Saliman reference does not teach the added limitation of “the firing drive is configured to rotate the needle and displace the needle linearly to move the needle along a plurality of continuous loop strokes to provide a continuous suturing feed through the tissue”, arguing that the suturing stroke of the Saliman reference can only be performed once.  However, the Saliman reference teaches that multiple loops may be made by the device ([¶ 0232]) and that a mechanism is provided for multiple pass stitches ([¶ 0199]), wherein said mechanism provides for a continuous suturing feed through the tissue in that the shuttle provides for the suture to be continuously available to be fed to the needle with each pass through of the tissue.  Thus the device of Saliman is capable of a plurality of partial loop strokes to provide a continuous suturing feed through the tissue.  Therefore, the rejection of independent claims 9 and 17, and their dependent claims under 35 U.S.C. §102(a)(1) stand.
Concerning the “Claim Rejections - 35 U.S.C. §102(a)(1)” section, with regards to the arguments against the rejection of independent claim 16 on pages 13-14 of the Applicant’s Response filed on May 17, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The 
Concerning the “Claim Rejections – 35 U.S.C. §103” section, with regards to the arguments against the rejection of independent claim 11 on pages 15-19 of the Applicant’s Response filed on May 17, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Lane and Saliman references does not teach the limitation of “wherein said movable needle guide is configured to guide said flexible needle through said firing stroke”, arguing that the safety shield does not guide the needle.  However, the examiner asserts that the safety shields are at least capable of guiding the needle through a firing stroke.  The safety shields provide lateral barriers for the needle.  If the needle for any particular reason were to buckle or to move or bend laterally, the barriers provided by the safety shields would redirect the needle into its correct stroke path, therein guiding the needle through its stroke.  
Furthermore, the applicant argues that the combination of the Gellman and Saliman references does not teach a movable needle guide pivotable relative to the end effector, arguing that distal portions 126a and 126b are a fixed portion of the distal portion itself, therein not having the movable needle guide being pivotable relative to the distal portion into an expanded configuration.  However, the examiner asserts that even though the distal portions are fixed portions of the end effector, said portions are still 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “linearly to move said needle along a continuous loop stroke” in line 13. It is unclear how the movement can be both linear and looped. In the specification of the instant application (see ¶ 0090), the needle movement is described as moving linearly and making a partial loop stroke when the needle is rotated and the tip portion of the needle engages a distal end of the second track. The needle movement is not described such that it makes a continuous loop. Therefore, the claim is rendered indefinite. 
Claim 10 is rejected as being dependent upon rejected claim 9. For examination purposes, the examiner is interpreting the limitation as “linearly to move said needle along a partial loop stroke”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sniffin et al. (PGPUB US 2015/0209028 A1), hereinafter Sniffin.
Regarding claim 1, Sniffin discloses A surgical suturing system configured to suture tissue, wherein said surgical suturing system comprises: 
a shaft 30 comprising a shaft diameter (see fig. 1); 
a firing drive 24 (see fig. 1 and ¶ 0043); and 
an end effector 100 extending distally from said shaft 30 (see fig. 1), wherein said end effector 100 comprises: 
a needle track 138 (see fig. 2 and ¶ 0034); and 
a needle 140 comprising suturing material “S” attached thereto (see fig. 2 and ¶ 0028), wherein said needle 140 is configured to be actuated by said firing drive 24 through a plurality of firing strokes (see ¶ 0043 | See Response to arguments above), and wherein said needle 140 is movable along a needle path comprising a maximum capture width which is greater than said shaft diameter (see ¶ 0043 and annotated fig. 4 below), wherein said needle 140 is movable through a plurality of firing strokes by said firing drive 24 to provide a continuous suturing feed through the tissue (see ¶ 0043).

    PNG
    media_image1.png
    457
    740
    media_image1.png
    Greyscale


Regarding claim 2, Sniffin discloses said needle 140 is non-circular (see fig. 2, the needle does not make a complete circle).
Regarding claim 4, Sniffin discloses said needle 140 comprises a park position relative to said end effector 100 (see position of needle in fig. 2), wherein each said firing stroke comprises a firing stroke path (see figs. 2-3 and ¶ 0043, the firing stroke path is the opening and closing of the jaws 112a and 113b), and wherein said park position is not located on the firing stroke path (see figs. 2-3, the needle is positioned in the mounting member 130 that is not located on the firing stroke path). 
Regarding claim 5, Sniffin discloses said surgical suturing system is contained with a space defined by said shaft diameter when said needle 140 is in said park position (see fig. 2).
Regarding claim 7
Regarding claim 8, Sniffin discloses said needle 140 is configured to be actuated: in a proximal direction (see ¶ 0040); in a distal direction (see ¶ 0044, the housing 120 can move proximally and distally when the needle is positioned in the needle track 138); and about a rotational axis define by an end of said needle 140 (see ¶ 0036).
Claims 9, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saliman et al. (PGPUB US 2012/0283750 A1), hereinafter Saliman.
Regarding claim 9, Saliman discloses (figs. 40A-40G) a surgical suturing system 600, comprising: a shaft comprising a shaft diameter (see annotated fig. 40C below); a firing drive 615; and an end effector 621+623 extending distally from said shaft (see annotated fig. 40C below), wherein said end effector 621+623 comprises: a needle track comprising a linear section (see annotated fig. 40C below); and a needle 603, comprising: a linear segment (see annotated fig. 40C below); an arcuate segment extending from said linear segment (see annotated fig. 40C below); and suturing material 607 attached to said needle 603 (see fig. 40D and ¶0256), wherein said needle 603 is configured to be guided by said needle track and actuated by said firing drive 615, and wherein said firing drive 615 is configured to rotate said needle 603 and displace said needle 603 linearly to move said needle 603 along a plurality of partial loop strokes to provide a continuous suturing feed through the tissue (see figs. 40B-40D and ¶ 0199, 0232, 0242, 0255, 0257, and 0259).

    PNG
    media_image2.png
    242
    625
    media_image2.png
    Greyscale

Regarding claim 17, Saliman discloses (figs. 40A-40G) a surgical suturing system 600, comprising: a shaft (see annotated fig. 40C below); a firing drive 615; and 5Application No. 16/112,168Response dated June 18, 2020Responsive to Restriction Requirement dated April 21, 2020an end effector 621+623 extending distally from said shaft (see annotated fig. 40C below), wherein said end effector 621+623 comprises: a needle track (see annotated fig. 40C below) comprising a linear section (see annotated fig. 40C below); and a needle 603, comprising: a linear segment (see annotated fig. 40C below); an arcuate segment extending from said linear segment (see annotated fig. 40C below); and suturing material 607 attached to said needle 603 (see fig. 40D and ¶0256), wherein said needle 603 is configured to be guided by said needle track and actuated by said firing drive 615, wherein said firing drive 615 is configured to rotate said needle 603 and displace said needle 603 linearly to move said needle 603 through a plurality of needle firing strokes to provide a continuous suturing feed through tissue (see figs. 40B-40D; see ¶ 0199 and 0232), and wherein said needle firing stroke can be varied from stroke to stroke (see ¶ 0242, 0255, 0257, and 0259; the firing stroke can be varied by varying the speed at which the needle is fired).

    PNG
    media_image3.png
    265
    480
    media_image3.png
    Greyscale


Regarding claim 19, Saliman discloses (figs. 40B-40D) said needle 603 comprises a park position relative to said end effector (position of the needle in fig. 40B), wherein said firing stroke 

    PNG
    media_image4.png
    278
    502
    media_image4.png
    Greyscale


Regarding claim 20, Saliman discloses said shaft comprises a shaft diameter (see annotated fig. 40B below), wherein said needle 603 and said needle track are contained within the internal cavity of the shaft when said needle is in said park position (see annotated fig. 40B below).

    PNG
    media_image5.png
    276
    515
    media_image5.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meade et al. (PG Pub US 2010/0152751 A1), hereinafter Meade.
Regarding claim 16, Meade discloses a surgical suturing system configured to suture tissue, wherein said surgical suturing system comprises: 
a shaft 54 comprising a shaft diameter (see fig. 1);
a firing drive 84 (see figs. 8-10);
an end effector 56 (see figs. 1 and 2A) attached to said shaft (see fig. 1), wherein said end effector 56 comprises:
	a needle driver 102 configured to be actuated by said firing drive 84 (see fig. 4A and ¶ 0088, 0091, and 0092);
		a needle track 88 (see fig. 2A);
	a needle 120 comprising suturing material 146 attached thereto (see ¶ 0096), wherein said needle 120 is configured to be guided by said needle track 88 (see ¶ 0089) and actuated by said needle driver 102 through a firing stroke to suture tissue (see ¶ 0091-0092), wherein said needle 120 is moveable through a plurality of firing strokes by said firing drive 84 to provide a continuous suturing feed through tissue (see ¶ 0006, 0088, and 0092); and
	a tissue bite region (see annotated fig. 2A below) where said needle 120 is configured to be advanced through said tissue bite region during said firing stroke to suture tissue (see ¶ 0092 | See Response to Arguments above), wherein said tissue bite region comprises a width greater than said shaft diameter (see annotated fig. 2A below),
wherein said end effector 56 is moveable relative to said shaft 54 such that said tissue bite region can extend beyond the shaft diameter (see ¶ 0088 and annotated fig. 2A below).

    PNG
    media_image6.png
    717
    604
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sniffin in view of Chin et al. (PG Pub US 2015/0351750 A1), hereinafter Chin.
Regarding claims 3, Sniffin discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sniffin does not disclose said needle comprises a linear segment and an arcuate segment.
However, Chin, in the same field of endeavor, teaches a similar suturing device comprising a non-circular needle 38 (see fig. 7), said needle 38 comprises a linear segment and an arcuate segment (see annotated fig. 7 below).

    PNG
    media_image7.png
    384
    433
    media_image7.png
    Greyscale

Therefore, the substitution of one known needle shape (non-circular with a linear segment and an arcuate segment as shown in secondary reference Chin) for another (circular as shown in primary reference Sniffin) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Chin teaches that the non-circular needle shape with a linear segment and an arcuate segment is a suitable alternative needle KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 6, Sniffin discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sniffin does not disclose said needle comprises a linear segment, a proximal arcuate segment, and a distal arcuate segment, wherein said linear segment is disposed between said proximal arcuate segment and said distal arcuate segment.
However, Chin, in the same field of endeavor, teaches a similar suturing device comprising a needle 38; needle 38 comprising a linear segment, a proximal arcuate segment, and a distal arcuate segment, wherein said linear segment is disposed between said proximal arcuate segment and said distal arcuate segment (see annotated fig. 7 below).

    PNG
    media_image8.png
    476
    441
    media_image8.png
    Greyscale

KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman in view of Skinlo et al. (PGPUB US 2013/0274721 A1), hereinafter Skinlo.
Regarding claim 10, Saliman discloses the claimed invention substantially as claimed, as set forth above in claim 9. Skinlo does not disclose said needle track comprises a y shaped track.
However, Skinlo, in the same field of endeavor, teaches a similar surgical device comprising a y-shaped needle (see figs. 5A-5H and ¶ 0103). Skinlo also teaches the lower jaw 1222 of the end effector 1212 has a bore 1250 shaped to cause the needle to bend as it moves through the lower jaw 1222 (see ¶ 0153 and figs. 13A-13B; the bore matches the shape of the needle, and since the needle is y-shaped, the bore is also y-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Saliman to have said needle track comprises a y shaped track, as taught by Skinlo, for the purpose of providing the device with a pathway that facilitates variable configurations to provide a selectively bendable portion which can be controlled through variation of the cross-sectional shape and retain sufficient stiffness to enable it to effectively pierce tissue (Skinlo: ¶ 0103 and 0156).
Regarding claim 18, Saliman discloses the claimed invention substantially as claimed, as set forth above in claim 17. Saliman does not disclose said needle comprises a canoe-like shape.
However, Skinlo, in the same field of endeavor, teaces a similar surgical needle comprising a canoe-like shape (see figs. 5A-5H and ¶ 0083 and 0089, u-shaped and v-shaped cross-sections are considered canoe-like).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Saliman to have said needle comprise a canoe-like shape, as taught by Skinlo, for the purpose of providing a needle with selectively a selectively bendable portion which can be controlled through variation of the cross-sectional shape to retain sufficient stiffness to enable it to effectively pierce tissue (Skinlo: ¶ 0103 and 0156).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (PG Pub US 2013/0041388 A1) hereinafter Lane, in view of Saliman.
Regarding claim 11, Lane discloses a surgical suturing system, comprising: 
a shaft comprising a shaft diameter (see annotated fig. 1 below, the shaft is the proximal portion of element 110; 
a firing drive 260 (see fig. 2 and ¶ 0069); and 
an end effector (see annotated fig. 1 below, the end effector is the distal portion of element 110 and everything distal to 110), comprising: 
a needle 101 comprising suturing material 11 attached thereto (see fig. 7A and ¶ 0104), wherein said firing drive 260 is configured to apply control motions to said needle 101 to advance said needle 101 through a firing stroke to suture tissue with said suturing material 11 (see ¶ 0069-0071 and figs. 7A-7E), and wherein said needle 101 comprises a first end and a second end (see annotated fig. 1 below); 

a collapsed configuration (see fig. 7A, the moveable needle guide is aligned with the shaft) for passing said end effector through a trocar (since the moveable needle guide is aligned with the shaft it would be able to be passed through a trocar), wherein, in said collapsed configuration (see fig. 7A), said end effector comprises a collapsed diameter which is less than or equal to said shaft diameter (the moveable needle guide is part of the end effector, the entirety of the end effector is less than or equal to the shaft diameter), and wherein said first end of said needle is oriented proximal to said second end in said collapsed configuration (see annotated fig. 7A below); and 
an expanded configuration (see fig. 1) where said movable needle guide 600 is pivoted open relative to said end effector for suturing tissue with said needle 101, wherein, in said expanded configuration (see fig. 1), said end effector comprises an expanded diameter which is greater than said shaft diameter (see annotated fig. 1 below), and wherein said needle 101 is configured to be advanced through its firing stroke when said movable needle guide 600 is in said expanded configuration (see ¶ 0071), and wherein said movable needle guide is configured to guide said flexible needle through said firing stroke (See Response to Arguments above).

    PNG
    media_image9.png
    830
    619
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    820
    543
    media_image10.png
    Greyscale

		Lane does not disclose said needle is flexible. 
	However, Saliman, in the same field of endeavor teaches (figs. 40B-40D) a similar surgical suturing system comprising a flexible need 603 (see ¶ 0029 and 0255, the needle is made from shape memory material and transitions from a linear configuration to a curved configuration and back to the linear configuration, thus the needle is flexible).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13, modified Lane discloses the claimed invention substantially as claimed, as set forth above in claim 11. Lane further discloses said end effector further comprises a proximal feed wheel 300 and a distal feed wheel 320 (see figs. 2 and 5) configured to be driven 4Application No. 16/112,168Response dated November 9, 2020Responsive to Office Action dated August 7, 2020by said firing drive 260 (see ¶ 0069-0071), and wherein said needle 101 is configured to be fed into and out of said end effector by said proximal feed wheel 300 and said distal feed wheel 320 (see ¶ 0069-0071).
Regarding claim 14, modified Lane discloses the claimed invention substantially as claimed, as set forth above in claim 11. Lane further discloses said end effector further comprises: a proximal feed wheel 300 (see figs. 2 and 5); a distal feed wheel 320 (see fig. 5); and an intermediate feed wheel 310 positioned between said proximal feed wheel 300 and said distal feed wheel 320 (see fig. 2), wherein said feed wheels 300, 310, and 320 are configured to be driven by said firing drive 260 (see ¶ 0069-0071), wherein said needle is configured to be fed into and out of said end effector by said proximal feed wheel 300 and said distal feed wheel 320 (see ¶ 0069-0071).
Regarding claim 15, modified Lane discloses the claimed invention substantially as claimed, as set forth above in claim 11. Lane further discloses said movable needle guide 600 is .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman et al. (PG Pub US 2003/0233104 A1) hereinafter Gellman, in view of Saliman.
Regarding claim 11, Gellman discloses A surgical suturing system, comprising: 
a shaft 104 comprising a shaft diameter (see fig. 1A); 
a firing drive 154 (see fig. 1C and ¶ 0027, 0103, and 0106); and 
an end effector 106 (see fig. 4B, it is disclosed that the features of the various embodiments of the disclosure can exist in various combinations, see ¶ 0050), comprising: 
a needle 128 comprising suturing material 136 attached thereto (see fig. 2A and ¶ 0104), wherein said firing drive 154 is configured to apply control motions to said needle 128 to advance said needle 154 through a firing stroke to suture tissue with said suturing material 136 (see ¶ 0103 and 0106), and wherein said needle 128 comprises a first end 128a and a second end 128b (see fig. 3A); 
a movable needle guide 126b (see figs. 4B-4D), wherein said movable needle guide 126b is pivotable relative to said end effector 106 between: 
a collapsed configuration (see positon of 126b in figs. 4B-4D, the end effector is aligned with the shaft) for passing said end effector 106 through a trocar (since the moveable needle guide is aligned with the shaft it would be able to be passed through a trocar), wherein, in said collapsed configuration (see figs. 4B-4D), said end effector 106 comprises a collapsed diameter which is less than or equal to said shaft diameter (see 
an expanded configuration where said movable needle guide 126b is pivoted open relative to said end effector 106 for suturing tissue with said flexible needle, wherein, in said expanded configuration, said end effector comprises an expanded diameter which is greater than said shaft diameter (see figs. 4B-4D and ¶ 0118, the moveable needle guide 126b can be separated from portion 126a of the end effector such that the end effector diameter is greater than the shaft diameter), and wherein said needle 128 is configured to be advanced through its firing stroke when said movable needle guide 126b is in said expanded configuration (see ¶ 0118-0119), and wherein said movable needle guide is configured to guide said flexible needle through said firing stroke (See Response to Arguments above).
Gellman does not disclose said needle is flexible.
However, Saliman, in the same field of endeavor teaches (figs. 40B-40D) a similar surgical suturing system comprising a flexible need 603 (see ¶ 0029 and 0255, the needle is made from shape memory material and transitions from a linear configuration to a curved configuration and back to the linear configuration, thus the needle is flexible).
Therefore, the substitution of one known needle material (shape memory as shown in secondary reference Saliman) for another (stainless steel as shown in primary reference Gellman) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Saliman teaches that the shape memory material is a suitable alternative material to form a needle from and the substitution of the shape memory material as taught in Saliman would have yielded predictable results, namely, a needle of Gellman that would serve as KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 12, modified Gellman discloses the claimed invention substantially as claimed, as set forth above in claim 11.  Modified Gellman does not disclose said end effector is hingedly coupled to said shaft such that said end effector can be rotated relative to said shaft.
However, Gellamn, in an alternative embodiment teaches an end effector 106 hingedly coupled to a shaft 104 such that said end effector 106 can be rotated relative to said shaft (see figs. 6A-6B and ¶ 0129).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Gellman to have said end effector is hingedly coupled to said shaft such that said end effector can be rotated relative to said shaft as taught by Gellman in an alternative embodiment, for the purpose of increasing the degrees of freedom of the distal portion of the device, allowing for the user to have better access and control of suture treatment area (see Gellman ¶ 0129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        9/29/2021